Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed January 05, 2021.  


Allowable Subject Matter

Claims 1, 3, 4, 6 – 13, 15 - 28 and 30 – 32 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach extracting, by the processor, one or more features values from the at least one image of the insurance card of the user, the one or more feature values, as extracted comprising text information, object information, color information, and shape information; generating, by the processor, a feature vector associated with the at least one image of the insurance card of the user comprising an ordered list of the one or more feature values, as extracted, for the at least one image of the insurance card of the user; reducing an amount of data in the feature vector of the at least one image of the insurance card of the user to a set of data using dimensionality reduction; determining, by the machine learning model, as trained, a first insurance plan of the user based on input data comprising the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user; storing, by the processor, the first insurance plan, as determined; receiving, by the processor, historical medical information of the user comprising medical conditions of the user; identifying, by the processor, at least one alternative insurance plan to be displayed to the user, comprising: evaluating, based in part on the historical medical information associated with the user, the first insurance plan, as determined, of the user; generating a comparison of a plurality of feature values of the first insurance plan of the user to other features of one or more alternative insurance plans, wherein the other feature values comprise one or more of the following: (i) one or more respective benefits associated with the first insurance plan of the user and each alternative insurance plan of the one or more alternative insurance plans; (ii) a respective cost associated with the first insurance plan of the user and the each alternative insurance plan; and (iii) a respective savings associated with the each alternative insurance plan relative to the first insurance plan of the user; and selecting the at least one alternative insurance plan of the one or more alternative insurance plans based on the comparison; and sending, by the processor, instructions to  display to the user on a user interface of the mobile device of the user a recommendation comprising the at least one alternative insurance plan, as selected.



The closest prior art Joshua Dziabiak et al. (Pat. # US 9,953,372 B1) teaches provided is a process of inferring insurability scores, the process including: receiving a request for an insurance comparison webpage; sending instructions to present one or more webpages of a web site having a plurality of user inputs configured to receive a plurality of attributes of the user; receiving the attributes; determining an insurability score with an insurability model based on the received attributes of the user; and sending instructions to display a value indicative of the insurability score.

The closest prior art Tomson George et al. (Pub. # US 2008/0306761 A1) teaches the method and system provides a patient access terminal to collect customer and prescription order data, and enables a product work order to be divided into portions that may be routed to and processed by a plurality of entities including a customer, while providing verification processing to ensure the integrity of a delivered product.
.
.
The arguments presented by the Applicant along with the combination of elements, such as, determining, by the machine learning model, as trained, a first insurance plan of the user based on input data comprising the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user," through the particular limitations of the claims integrates the ideas into a practical application.  In addition,  [t]he machine learning module 215 extracts feature values from the images of insurance cards of the training set, the features being variables deemed potentially relevant to classifying the insurance cards. Specifically, the feature values extracted by the machine learning module 215 include text, font size and/or style, logos or objects, color, shape, or any other relevant feature that may be extracted from an image.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696